ORDER

PER CURIAM.
Appellant Trula Garcia (“Garcia”) appeals from the motion court’s judgment denying her Rule 24.035 motion after an evidentiary hearing. Garcia argues her plea counsel was ineffective because she failed to investigate her mental records and psychological history, and failed to obtain a mental evaluation that would have supported a defense of not guilty by reason of mental disease or defect.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).